Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 07/01/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "wherein a content ratio of forsterite in the main component is from 84.0 to 92.5 parts by mole, and a content ratio of calcium strontium titanate is from 7.5 to 16.0 parts by mole, (Sr + Ca)/Ti in the calcium strontium titanate is from 1.03 to 1.20 in terms of a molar ratio, with respect to a total of 100 parts by mass of the main component and a subcomponent and a subcomponent except for Li-containing glass, from 2 to 10 parts by mass of Li- containing glass is added”, which is ambiguous. It is unclear whether the forsterite and calcium strontium titanate together make 100 parts by mass, to which an additional 2 to 10 parts by mass of glass are added, or whether the forsterite, calcium strontium titanate, and glass together constitute the 100 parts by mass. For the purposes of examination, the claim will be interpreted as meaning the forsterite, calcium strontium titanate, and glass together constitute the 100 parts by mass unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
Claim 1 recites the limitation “calcium strontium titanate”, however, claim 2 claims the ratio “Ca/(Sr+Ca)” which can be from 0.6 to 1. If this ratio is 1, then Sr must be zero, which creates ambiguity. Does the calcium strontium titanate of claim 1 require some non-zero value for each of calcium, strontium, and titanium? Or does calcium strontium titanate allow for zero-values for calcium or strontium? Example 18 from the instant specification shows an inventive example which comprises zero strontium. For this reason, the limitation in claim 1 of “calcium strontium titanate” will be interpreted for the purposes of examination as allowing for zero-values for calcium or strontium unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
All claims not specifically addressed are rejected due to their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US20070237935, hereinafter referred to as Mori).
Regarding claim 1, Mori discloses a dielectric ceramic composition comprising a main component of forsterite and calcium strontium titanate, wherein a content ratio of forsterite in the main component is from 84.0 to 92.5 parts by mole, and a content ratio of calcium strontium titanate is from 7.5 to 16.0 parts by mole (see Mori at Table 2, Sample 11, which comprises 84.0% of the first ceramic, 8.0% of the glass G14, and 8.0% CT, where CT stands for calcium titanate, G14 is shown on Table 1, Example G14, as comprising 10 wt% Li2O and 5 wt% Al2O3, and the first ceramic is mainly composed of Forsterite as shown in the Abstract), (Sr + Ca)/Ti in the calcium strontium titanate is from 1.03 to 1.20 in terms of a molar ratio, with respect to a total of 100 parts by mass of the main component and a subcomponent (see Mori at Table 2, Sample 11, which comprises 8.0% CT, where CT stands for calcium titanate, which comprises 0 Sr, 1 Ca, and 1 Ti, for a (Sr+Ca)/Ti ratio of (0+1)/1 = 1) and a subcomponent except for Li-containing glass, from 2 to 10 parts by mass of Li- containing glass is added, and the Li-containing glass includes Al2O3 in an amount of from 1% by mass to 10% by mass (see Mori at Table 2, Sample 11, which comprises 84.0% of the first ceramic, 8.0% of the glass G14, and 8.0% CT, where CT stands for calcium titanate, G14 is shown on Table 1, Example G14, as comprising 10 wt% Li2O and 5 wt% Al2O3, and the first ceramic is mainly composed of Forsterite as shown in the Abstract).
Regarding claim 2, Mori discloses Ca/(Sr + Ca) in the calcium strontium titanate is from 0.60 to 1.00 in terms of a molar ratio (see Mori at Table 2, Sample 11, which comprises 8.0% CT, where CT stands for calcium titanate, which comprises 0 Sr and 1 Ca, for a Ca/(Sr+Ca) value of 1/(0+1) = 1).
Regarding claim 6, Mori discloses an electronic component comprising: the dielectric ceramic composition (see Mori at the Title, disclosing a monolithic ceramic electronic component).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731